Citation Nr: 1644404	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  11-27 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative joint/disc disease of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in October 2014, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's degenerative joint/disc disease of the lumbar spine has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes requiring treatment and bed rest prescribed by a physician.

2.  Throughout the appeal period, there have been subjective complaints of pain radiating down both lower extremities and varying objective findings of mild decreased strength on the left great toe, decreased sensation in the great toes, and hypoactive reflexes bilaterally.

3.  The probative evidence of record does not show that the Veteran is unable to obtain or maintain gainful employment due to service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for degenerative joint/disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

2.  The criteria for a separate 10 percent rating for right lower extremity radicular symptoms have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243, 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for a separate 10 percent rating for left lower extremity radicular symptoms have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243, 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter dated May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA and private treatment records, and VA examination reports.  

The Board notes that subsequent to the Veteran's most recent VA examination, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include range of motion testing "for pain on both active and passive motion [and] weight-bearing and nonweight-bearing and if possible, with range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  However, the Veteran is currently in receipt of the maximum rating available for limitation of motion under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a.  In order for a higher rating to be warranted, the evidence of record must demonstrate unfavorable ankylosis of the entire spine or intervertebral disc syndrome (IVDS) resulting in incapacitating episodes requiring treatment and bed rest prescribed by a physician for at least six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, General Rating Formula;  
Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  As will be discussed more fully below, the medical evidence      of record does not show any evidence of ankylosis or prescribed bedrest; thus, a remand for a new examination under Correia would serve no useful purpose.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (explaining that remand was not required even though the Board did not consider functional loss due to pain because the appellant was already receiving the maximum disability rating for limitation of motion available under the diagnostic code at issue); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to    be avoided).  

The Board also notes that actions requested in the prior remand have been undertaken.  The RO obtained outstanding VA treatment records, and in December 2014, sent the Veteran notice with respect to entitlement to TDIU and requested authorizations for any outstanding private treatment providers.  In April 2015, the Veteran returned his TDIU application and indicated that there were no outstanding private treatment records to submit.  The Veteran also underwent another VA examination in September 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.    See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      Increased Rating for a Low Back Disability 

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2015); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45,      4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App.   32 (2011).  However, as the Veteran is receiving the maximum rating for limitation of motion of the thoracolumbar spine, consideration of painful motion would not provide for a higher evaluation.  See Johnston, 10 Vet. App. at 85 (implicitly holding that once a particular joint is evaluated at the maximum level in terms         of limitation of motion, there can be no additional disability due to pain). 

The Veteran's low back disability has been assigned a 40 percent rating pursuant    to the criteria set forth in the General Rating Formula.  Pursuant to the General Rating Formula, a 40 percent rating is warranted where forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of the injury or disease.  38 C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).  

The General Rating Formula provides further guidance in rating diseases or   injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Id. at Note(1).

Alternatively, IVDS can be rated under Diagnostic Code 5243 and the IVDS Formula.  IVDS may be evaluated under the General Rating Formula or under      the IVDS Formula, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Id. at Note (6).

Pursuant to the IVDS Formula, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months; and a maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the    past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula, Note (1).

During the February 2013 hearing before the Board, the Veteran testified that he experienced constant lower back pain with pain shooting into his left leg, but denied any numbness or tingling.  He stated that his back pain caused difficulty bending over and prevented him from performing manual labor.  If seated at a desk, he reported having to get up approximately every hour.  He denied any physician-prescribed bed rest.  The Veteran reported taking Oxycodone to treat his back pain, "which more or less makes you drunk."

A June 2009 letter from the Veteran's private treatment provider indicates that the Veteran had progressively worsening lumbar spine degenerative disc disease and radicular pain, which was treated with physical therapy, chiropractic adjustments, and injections.  

A June 2009 private treatment record indicates that the Veteran reported worsening back pain over the past three months, which increased upon walking, getting up, and turning in bed and were alleviated by lying on his back and changing positions.  

During a February 2010 VA examination, the Veteran reported progressively worsening lower back pain, decreased mobility, and significant effects on his usual occupation.  The Veteran reported working as a firefighter for about 25 years after service and a self-employed carpenter until a year earlier.  He reportedly stopped working due to difficulty bending, stooping, and climbing stairs and ladders.  He stated that he treated his lower back pain with physical therapy, lumbar traction, pain medication, and biweekly chiropractic adjustments, with fair response to treatment.  He denied any side effects from medications.  The Veteran also reported radiating pain to the hips and leg and weekly flare-ups, lasting hours at a time, during which he experienced severe pain and was unable to do anything.  He stated that his flare-ups were preceded by twisting or prolonged walking, standing, or riding in the car.  He stated that he was able to walk about one to three miles, noting that he walked about an hour-and-a-half with his dogs in the morning and evening.  There was no evidence of incapacitating episodes.  A physical examination revealed lumbar flattening and lumbar lordosis and a slightly antalgic gait.  Range of motion testing revealed forward flexion to 20 degrees, extension to 10 degrees, left lateral flexion to 15 degrees, left lateral rotation to 15 degrees, right lateral flexion to 20 degrees, and right lateral rotation to 20 degrees.  There was no objective evidence   of pain with repetitive motion and no additional limitation after three repetitions.  Lower extremity muscle tone and strength were normal, with the exception of the left great toe, which was a 4/5.  Both lower extremities revealed decreased vibration sense in the great toe.  Knee jerk reflexes were hypoactive; ankle jerk reflexes were absent; and plantar reflexes were normal.  A Lasegue's sign was negative.  The Veteran denied any urinary incontinency, urinary frequency, urinary retention requiring catheterization, incontinence, obstipation, numbness, paresthesias, leg       or foot weakness, unsteadiness, or falls.  The Veteran did report urinary frequency and nocturia, which the examiner attributed to the Veteran's amount of liquid   intake during the day.  The examiner indicated that the Veteran's "lumbar spine spondylosis and degenerative joint disease do affect his ability to participate in his given profession of firefighting (from which he retired greater than 25 years) and his current profession as a carpenter.  The physical demands would be to[o] great for an active carpentry profession.  However, he should be able to maintain a more sedentary type of employment with minimal lifting and carrying and opportunities to get up and stretch during the day."  

A May 2010 VA treatment record shows that the Veteran denied any side effects from medications.

A September 2010 letter from the Veteran's private treatment provider indicates that the Veteran was significantly limited in his endurance and his ability to stand for prolonged periods of time, walk, climb, or work.  It was also noted that the Veteran was prescribed hydrocodone twice daily for pain control and received injections, which were helpful, but did not alleviate his pain completely.  The treatment provider opined that the Veteran was "significantly limited in his capacity for gainful employment."  

A September 2011 VA treatment record indicates that lower extremity muscle strength was a 5/5 in both lower extremities, and sensation was intact.

A September 2011 private treatment record shows worsening lower back pain     with pain radiating to the hips and legs.  However, there were no sensory or motor symptoms or loss of bowel or bladder control.  The Veteran was prescribed Vicodin twice a day, which reportedly only "[took the] edge off."

An April 2012 private treatment record shows reports of sharp sacral region pain with dull pain and cramping radiating down the legs.  Sensation and reflexes of the lower extremities were intact, and there were no bowl, bladder, or motor sensory deficits.  It was noted that he treated his back pain with Norco twice a day and used lidocaine jelly.  He denied any side effects from those medications.

A September 2012 private treatment record shows that the Veteran was prescribed Lyrica and Mobic for back pain, but he discontinued them because they made him sleepy.  A straight leg raising test was positive on the left with mildly decreased strength of the extensor halluces longus (EHL) on the left.  There were no other sensorimotor symptoms.  The assessment was lumbosacral radiculopathy, worse    on the left.  

October 2012 and March 2013 VA treatment records show that the Veteran denied side effects from medications.  A May 2013 VA treatment record shows that the Veteran reported continued back pain with pain in the left leg.  He reported trying opioids, such as Vicodin and Oxycontin, but stopped them due to side effects.

A June 2013 VA treatment record indicates that the Veteran desired to treat his degenerative disc disease and left leg radiculitis with conservative therapy and was quite pleased with his progress.  He reported primarily self-care with home traction and wearing a support belt and being able to sleep through the night.  It was noted that he took Tramadol every day, as needed, for pain.

An August 2013 VA treatment record shows that the Veteran completed a traction trial and wore a back brace, which were very helpful.  It was noted that he took Tramadol, which made him feel a little drowsy, but was otherwise well tolerated.

A November 2014 VA chiropractic consultation record indicates that the Veteran reported seeing several chiropractors over the years, but stated that his current chiropractor could no longer help him.  It was noted that the Veteran's lumbar spine was very fixated and required high-force manipulation to mobilize.  The VA chiropractor refused to treat the Veteran's low back due to the risk of such treatment, given the Veteran's high-grade lumbar spinal stenosis and diffuse lumbar neuroforaminal narrowing.  

A November 2014 VA treatment record indicates that the Veteran reported lower back pain, which worsened tremendously over the past three to four years and occasionally radiated into the medial aspect of thighs.  He denied lower extremity weakness or bowel or bladder incontinence.  It was noted that epidural steroid injections were not helpful and that he tried Oxycontin and other opioids for six months to a year, but he did not like the side effects.  The treatment provider observed tenderness to palpation over the lumbar paraspinals bilaterally, an antalgic gait, severely limited range of motion of the lumbar spine, and positive facet loading maneuvers bilaterally.  

A September 2015 VA treatment record indicates that the Veteran reported chronic back pain, which was not alleviated by physical therapy and home exercises.  He stated that he took Tramadol, as needed, which helped, and he denied any side effects.

During a September 2015 VA examination, the Veteran reported constant lower back pain, for which he received a variety of pain interventions, including epidural steroid injections, medial branch nerve blocks, radiofrequency ablations, TENS units, physical therapy, massotherapy, chiropractic, and opioids, none of which produced any lasting benefit.  He reported taking Tramadol at night.  He stated that he was unable to carry anything and was lucky if he could walk his dogs for 15 minutes.  Range of motion testing revealed forward flexion to 35 degrees, extension to 15 degrees, and left and right lateral flexion and rotation to 30 degrees.  The examiner noted permanent loss of spinal mobility and pain throughout range of motion testing, which resulted in functional loss.  There was no additional limitation of motion after three repetitions.  Muscle strength testing was 5/5 for both lower extremities, and knee and ankle reflexes were hypoactive.  There was no evidence of radiculopathy or other neurologic abnormalities.  There was also no evidence     of ankylosis or episodes of acute signs and symptoms of IVDS requiring bed rest prescribed by a physician and treatment by a physician during the past 12 months.  The Veteran denied using any assistive devices.  With respect to occupational impairment, the examiner noted:

As it relates to disability, the predominant barrier is subjective pain.  Consequently, he is unable to perform activities associated with physical work such as lifting, squatting, climbing, or extended walking.  Sedentary desk work is possible with appropriate accommodations of frequent breaks from sitting, avoidance of prolonged static body postures, and ergonomically efficient work station.

After review of the evidence of record, the Board finds that a rating in excess of 40 percent for the Veteran's low back disability is not warranted at any point during the period under review.  The Board has reviewed and considered the Veteran's assertions in support of his claim, including his reports of pain and difficulty with 
bending, squatting, lifting, and prolonged standing, walking, and sitting.  However, the objective medical evidence of record is of greater probative value as to the Veteran's level of impairment than his assertions.  Even considering his subjective complaints of pain, there is no evidence of incapacitating episodes requiring treatment and bed rest prescribed by a physician for at least six weeks during the past 12 months.  See 38 C.F.R. § 4.71a.  Moreover, there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula.  The Board acknowledges that in November 2014, a      VA chiropractor indicated that the Veteran's lumbar spine was "very fixated       and required high-force manipulation to mobilize;" however, a subsequent VA examination revealed forward flexion to 35 degrees, extension to 15 degrees, and left and right lateral flexion and rotation to 30 degrees, and no evidence of ankylosis of the spine.  Thus, a rating in excess of 40 percent is not warranted.  See Thompson v. McDonald, 815 F.3d 781, 786 (Fed. Cir. 2016) (holding that provision describing functional loss due to disability of the musculoskeletal system does not supersede requirements for a higher rating specified in the Rating Schedule).  Moreover, as   the Veteran is in receipt of the maximum schedular rating for limitation of motion of the thoracolumbar spine, additional compensation for functional loss is not warranted.  See Johnston, 10 Vet. App. at 84-85.

The Board has also considered whether a separate rating is warranted for an associated neurological disorder and acknowledges that the record shows complaints of back pain radiating to the lower extremities and assessments of       left lower extremity radiculopathy and radiculitis.  To warrant a separate compensable rating for neurological symptoms, the evidence must show mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8526 (2015).  

VA examination from February 2010 noted normal muscle tone and strength except in the left great toe, which was 4/5.  There was decreased vibration in both great toes and absent ankle jerks bilaterally.  The record also reflects complaints of pain and cramping radiating down both legs in an April 2012 private treatment record, and a positive straight leg raising test on the left in September 2012 with mildly decreased strength of the extensor halluces longus (EHL) on the left, assessed as lumbosacral radiculopathy, worse on the left.  A June 2013 VA treatment record noted left leg radiculitis.  On the September 2015 VA examination, the Veteran's reflexes of the knees and ankles were hypoactive.  

Upon consideration of the evidence and after resolving all doubt in the Veteran's favor, the Board finds that separate 10 percent ratings are warranted for radicular symptoms in the right and left lower extremities.  During the claim, the Veteran has reported radiating pain to the lower extremities, and at times there have been objective findings regarding strength, sensation, and/or decreased reflexes in both lower extremities.  A higher rating is not warranted as there has been no more than mild decrease in strength or sensation noted, and strength and sensory testing were frequently reported as being normal, to include on private medical reports in September 2011 and April 2012, and on VA examination in 2015.  No other neurological disability attributed to the lumbosacral spine has been noted.  

In sum, a rating higher than 40 percent is not warranted for the lumbosacral spine disability, but separate 10 percent ratings for the right and left lower extremity radicular symptoms are warranted.

The Board has also considered whether the Veteran's low back disability and radicular symptoms presents such an exceptional or unusual disability picture as    to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher or separate ratings for more severe symptoms.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability and interference with weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

In this case, the evidence shows that the Veteran's service-connected low back disability has been manifested by pain, limitation of motion, and radicular symptoms, which resulted in difficulty with bending, lifting, and prolonged standing, walking, and sitting.  The Board notes that some of the pain medications prescribed to the Veteran during the course of his claim caused side effects, which would not be contemplated by the schedular rating for a low back disability.  However, the record shows that he discontinued pain medications that caused intolerable side effects and denied any side effects from medications in February 2010, May 2010, April 2012, May 2013, and September 2015.  As such, the Board finds no distinct period on appeal which would warrant referral for extraschedular consideration based on side effects from medication.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Hart, 21 Vet. App. at 509-10.  

      Entitlement to TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether   the veteran is unemployed or has difficulty obtaining employment, but whether    the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a veteran   is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19.  

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Where the percentage requirements for TDIU are not met, a total disability rating may be assigned on an extraschedular basis when a veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director of Compensation Service or designee.  See Bowling v. Principi, 15 Vet. App. at 1, 10 (2001).

Service connection is currently in effect for degenerative joint/disc disease of the lumbar spine, which is evaluated as 40 percent disabling, and 10 percent ratings for radicular symptoms in the right and left lower extremity.  The combined evaluation under 38 C.F.R. §§ 4.25 and 4.26, to include the bilateral factor, will be 50 percent.  As such, the schedular criteria for TDIU have not been met.  38 C.F.R. § 4.16(a).

The record shows that the highest level of education attained by the Veteran is a high school diploma.  After service, the Veteran worked as a firefighter for approximately 25 years.  Thereafter, he worked as a self-employed contractor/carpenter.  In a May 2009 TDIU application, the Veteran reported that the most he earned in one year as    a self-employed carpenter was $250,000.  On his April 2015 TDIU application, he reported being a self-employed contractor from 1968 to 2000, and earning up to $100,000 per year.  Although the Veteran's TDIU applications indicate that he became too disabled to work in 1999 and/or 2000, he reported during his April 2015 VA examination that he last worked six years earlier in the construction business.  

After a careful review of the Veteran's claims file, the Board finds that referral   for consideration of TDIU on an extraschedular basis is not warranted.  Although the February 2010 VA examiner indicated that the Veteran's low back disability would affect his ability to perform his previous jobs as a firefighter and carpenter, the examiner opined that he "should be able to maintain a more sedentary type of employment with minimal lifting and carrying and opportunities to get up and stretch during the day."   Likewise, the September 2015 VA examiner opined    that "sedentary desk work is possible with appropriate accommodations of frequent breaks from sitting, avoidance of prolonged static body postures, and ergonomically efficient work station."  Notwithstanding the Veteran's previous work as a firefighter and carpenter, the record shows that he was a self-employed contractor for over 30 years earning as much as $250,000 a year.  As such, the Board finds that the Veteran's lengthy employment history and ability to run his own business suggests that he has sufficient skills that would qualify him for some forms of sedentary employment.  

In sum, the most probative evidence shows that the Veteran's service-connected low back disability, when considered with his educational level and work history, do not render him incapable of performing the physical and mental acts required   by employment.  See Van Hoose, 4 Vet. App. at 363.  Accordingly, referral for extraschedular consideration of a TDIU is not warranted. 

In reaching the above conclusions, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

Entitlement to a rating in excess of 40 percent for degenerative joint/disc disease of the lumbar spine is denied.

A separate 10 percent rating for right lower extremity radicular symptoms is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  

A separate 10 percent rating for left lower extremity radicular symptoms is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  

Entitlement to a TDIU is denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


